Case 1:20-cv-00123-DKW-KJM Document 47 Filed 08/31/20 Page 1 of 40           PageID #: 269




                    IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF HAWAI‘I

    BRIAN EVANS,                                 Case No. 20-cv-00123-DKW-KJM

                 Plaintiff,                      ORDER (1) GRANTING
                                                 DEFENDANT’S MOTION TO
          vs.                                    DISMISS; AND (2) DISMISSING
                                                 THE FIRST AMENDED
    GILEAD SCIENCES, INC.,                       COMPLAINT WITH LEAVE TO
                                                 AMEND
                 Defendant.


         This product liability case involves pro se Plaintiff Brian Evans’ use of

   Truvada®, an FDA-approved prescription drug designed and manufactured by

   Defendant Gilead Sciences, Inc., for the prevention and treatment of HIV. Gilead

   has moved to dismiss the complaint for failure to state a claim, Dkt. No. 20, arguing

   that the claims are preempted by the Food, Drug, and Cosmetic Act (FDCA), 21

   U.S.C. § 301 et seq., and that Evans has failed to adequately allege facts to support

   the elements of his claims for failure-to-warn, fraud, and breach of express and

   implied warranty.

         First, Evans’ design defect claims are preempted under the FDCA because it

   was impossible for Gilead to comply with both Hawaii tort law and the FDCA’s

   design approval requirements. Federal regulations, however, permitted Gilead to

   unilaterally change its Truvada labeling and, thus, Evans’ failure-to-warn claims are

   not preempted. Second, Evans has failed to sufficiently allege that the inadequacy
Case 1:20-cv-00123-DKW-KJM Document 47 Filed 08/31/20 Page 2 of 40                    PageID #: 270




   of the Truvada labeling proximately caused his injuries. Third, Evans has not pled

   his fraud claim with “particularity” as required by Federal Rule of Civil Procedure

   9(b).   Lastly, Evans’ warranty claims are dismissed as vague and conclusory.

   Accordingly, Gilead’s motion to dismiss Evans’ first amended complaint, Dkt. No.

   20, is GRANTED. Evans is granted leave to amend all but his federally preempted

   design defect claims.

                    FACTUAL & PROCEDURAL BACKGROUND

           The following facts are drawn from the allegations in the first amended

   complaint, “documents incorporated into the complaint by reference, and matters of

   which a court may take judicial notice.” Tellabs, Inc. v. Makor Issues & Rights,

   Ltd., 551 U.S. 308, 322 (2007).

           A.    Truvada® for PrEP

           At all times relevant, Defendant Gilead Sciences, Inc. (Gilead) manufactured

   and marketed the brand-name prescription drug Truvada. See Dkt. No. 8 at 1, 3. 1

   Truvada contains two active ingredients, one of which is relevant here: Tenofovir

   disoproxil fumarate (TDF). Id. at 4.2 TDF was approved by the Food and Drug


   1See FDA, Truvada, Drugs@FDA: FDA Approved Drugs, https://www.accessdata.fda.gov/
   scripts/cder/daf/index.cfm?event=overview.process&varApplNo=021752 (last visited August 28,
   2020). Because a court may take judicial notice of any undisputed facts in “records and reports
   of administrative bodies” in ruling on a Rule 12(b)(6) motion to dismiss, Khoja v. Orexigen
   Therapeutics, Inc., 899 F.3d 988, 999, 1001 (9th Cir. 2018) (quoting United States v. Ritchie,
   342 F.3d 903, 907–09 (9th Cir. 2003)), the Court will consider relevant records and reports
   issued by the Food and Drug Administration, including the FDA-approved Truvada labeling.
   2See U.S. Food & Drug Admin. (FDA), Truvada for PrEP Fact Sheet: Ensuring Safe and Proper

                                                -2-
Case 1:20-cv-00123-DKW-KJM Document 47 Filed 08/31/20 Page 3 of 40                   PageID #: 271




   Administration (FDA) in October 2001. Dkt. No. 8 at 4.

           On August 2, 2004, the FDA approved Truvada for the treatment of HIV

   infection in adults. 3 On July 16, 2012, the FDA approved Truvada for use by HIV-

   negative adults as a Pre-Exposure Prophylaxis (PrEP) taken daily to reduce the risk

   of becoming infected with HIV. 4

           B.       Alleged Risks Associated With TDF in Truvada

           Plaintiff Brian Evans was prescribed Truvada in October 2018. Dkt. No. 8 at

   4. Evans alleges that as a result of taking Truvada, he “has now suffered irreversible

   damages to his bones.” Id. at 5. Evans also alleges that he now suffers from, and

   has been diagnosed with, diffuse arthralgia (i.e., joint pain) and is unable to work.

   Id. at 2, 7. 5

           Evans asserts that, as early as 1997, studies had associated TDF with bone and

   kidney damage. See Dkt. No. 8 at 7–8. In one study, patients who had taken Truvada

   demonstrated accelerated losses of bone density, resulting in “Osteoporosis [and]




   Use 1 (2012) [hereinafter “Truvada Fact Sheet”], https://www.fda.gov/media/83586/download
   (last visited August 14, 2020); see also FDA, Truvada, Drugs@FDA: FDA Approved Drugs,
   https://www.accessdata.fda.gov/scripts/cder/daf/index.cfm?event=overview.process&varApplNo
   =021752.
   3U.S. Food & Drug Admin., Drug Approval Package: Truvada (August 2, 2004), https://www.

   accessdata.fda.gov/drugsatfda_docs/nda/2004/021752s000_TruvadaTOC.cfm (last visited
   (August 14, 2004); Letter from Dep’t of Health & Human Services to Gilead Sciences, Inc.,
   https://www.accessdata.fda.gov/drugsatfda_docs/nda/2004/021752s000_Truvada_Approv.pdf.
   4See Truvada Fact Sheet, supra note 2, at 1.
   5Evans attaches a letter from his treating physician, stating in part, that Evans did not have

   “multi-joint pain prior to taking the medication.” Dkt. No. 8-1.
                                                -3-
Case 1:20-cv-00123-DKW-KJM Document 47 Filed 08/31/20 Page 4 of 40                        PageID #: 272




   other joint and bone conditions.” Id. at 2–3. By 2001, Gilead allegedly knew that

   Truvada had to be taken by consumers in high doses to be effective, and thus,

   patients taking Truvada were at a higher risk for bone and kidney damage. Id. at 2,

   4, 7.

           The Truvada labeling in effect at the time Evans was prescribed Truvada

   (October 2018) was approved by the FDA on May 15, 2018. Dkt. No. 20-2. 6 The

   FDA-approved patient labeling states, in relevant part, “Bone problems can happen

   in some people who take TRUVADA.                     Bone problems include bone pain, or

   softening or thinning of bones, which may lead to fractures. Your healthcare

   provider may need to do tests to check your bones.” Id. at 37 (emphasis in original).

           The Truvada labeling also provides information for physicians prescribing

   Truvada. On the first page, under “WARNINGS AND PRECAUTIONS,” the label

   notes, inter alia, “[d]ecreases in bone mineral density (BMD): Consider assessment

   of BMD in patients with a history of pathologic fracture or other risk factors for

   osteoporosis or bone loss.” Id. at 1. Under “DRUG INTERACTIONS,” it provides

   that “Coadministration of TRUVADA with certain HIV-1 protease inhibitors or

   certain drugs to treat HCV increases tenofovir concentrations. Monitor for evidence

   of tenofovir toxicity.” Id. at 1. In a separate section, entitled “Bone Loss and


   6Truvada’s  labeling has been revised on sixteen different occasions since the drug was initially
   approved. See FDA, Truvada, Drugs@FDA: FDA Approved Drugs, https://www.accessdata.
   fda.gov/scripts/cder/daf/index.cfm?event=overview.process&varApplNo=021752.
                                                  -4-
Case 1:20-cv-00123-DKW-KJM Document 47 Filed 08/31/20 Page 5 of 40             PageID #: 273




   Mineralization Defects,” it states:

         In clinical trials in HIV-1 infected adults and in a clinical trial of HIV-
         1 uninfected individuals, TDF (a component of TRUVADA) was
         associated with slightly greater decreases in bone mineral density
         (BMD)[.]
                                            ....

         Assessment of BMD should be considered for adult and pediatric
         patients who have a history of pathologic bone fracture or other risk
         factors for osteoporosis or bone loss.
                                           ....

         Cases of osteomalacia associated with proximal renal tubulopathy,
         manifested as bone pain or pain in extremities and which may
         contribute to fractures, have been reported in association with TDF use
         [see Adverse Reactions (6.1)]. Arthralgia and muscle pain or weakness
         have also been reported in cases of proximal renal tubulopathy.
         Hypophosphatemia and osteomalacia secondary to proximal renal
         tubulopathy should be considered in patients at risk of renal dysfunction
         who present with persistent or worsening bone or muscle symptoms
         while receiving TDF-containing products [see Warnings and
         Precautions (5.3)].

   Dkt. No. 20-2 at 7–8 (brackets in original); see also id. at 8 (noting that “ADVERSE

   REACTIONS” include “Bone Loss and Mineralization Defects”); id. at 12 (“In

   clinical trials of HIV-1 uninfected individuals, decreases in BMD were observed.”).

         The “PATIENT COUNSELING INFORMATION” in the label further

   instructs physicians to “[a]dvise the patient to read the FDA-approved patient

   labeling (Medication Guide),” id. at 32, “[i]nform patients that decreases in bone

   mineral density have been observed with the use of TDF or TRUVADA,” and

   “[c]onsider bone monitoring in patients and uninfected individuals who have a

                                            -5-
Case 1:20-cv-00123-DKW-KJM Document 47 Filed 08/31/20 Page 6 of 40                  PageID #: 274




   history of pathologic bone fracture or at risk for osteopenia [see Warnings and

   Precautions (5.5)],” id. at 33 (brackets in original).

            Evans alleges the warnings “partially disclosed material facts” and were

   “contrary to those [Gilead] gave with respect to the exact same drugs in [Europe].”

   Dkt. No. 8 at 8.

            C.    TAF is Allegedly “Safer” Than TDF

            In April 2001, scientists published research for a different chemical known as

   tenofovir alafenamide fumarate (TAF). Dkt. No. 8 at 4. TAF, as compared to TDF,

   was allegedly shown to be substantially more effective against HIV with far less

   toxicity. Id. at 5. Evans alleges Gilead began clinical trials for TAF but kept the

   results secret until it announced in October 2004 (shortly after Truvada was first

   FDA-approved) that Gilead was abandoning its research on TAF. Id. According to

   Evans, Gilead “purposefully withheld” TAF, knowing that it was “safer” than TDF,

   so that the company could “make more money” by continuing to sell Truvada until

   the Truvada patents expired and the medication could be purchased from generic

   prescription drug manufacturers. See id. at 5, 7; id. at 2. In 2010, Gilead began

   publishing the results of its earlier studies on TAF. See id. at 5. Between November

   2015 and February 2018, the FDA approved at least four TAF-containing

   medications manufactured by Gilead. See id. at 5. 7


   7The   four specific drugs are Genvoya, Odefsey, Descovy, and Biktarvy. FDA, Genvoya
                                                -6-
Case 1:20-cv-00123-DKW-KJM Document 47 Filed 08/31/20 Page 7 of 40                       PageID #: 275




          As noted, in October 2018, Evans was prescribed Truvada. Id. at 4. 8

          D.      Evans’ Claims

          Although the complaint lacks focus and Evans’ claims concerning Truvada

   are difficult to deconstruct, heeding the obligation to construe his complaint

   liberally, Evans’ theory of liability is twofold. First, Evans alleges Gilead failed to

   adequately disclose on its prescriber and patient labeling for Truvada that: (a) the

   drug “could cause damage to the kidneys and to the bones of those who ingest it,”

   including “the problems that [Evans] is now suffering” (i.e., diffuse arthralgia); and

   (b) doctors should “monitor all TDF patients, on a frequent, specific schedule, for

   the adverse effects of TDF-associated bone and kidney toxicity.” See id. at 2, 6–7.

   Evans also alleges Gilead failed to issue any such “warnings until 2018, despite

   knowing of these effects since 2001.” Id. at 6. Second, Evans asserts “Gilead

   purposefully withheld the TAF design, which it knew was safer than TDF, to make



   Approval Package, https://www.accessdata.fda.gov/drugsatfda_docs/nda/2015/
   207561Orig1s000TOC.cfm; FDA, Odefsey Approval Package, https://www.accessdata.fda.gov/
   drugsatfda_docs/nda/2016/208351Orig1s000TOC.cfm; FDA, Descovy Approval Package,
   https://www.accessdata.fda.gov/drugsatfda_docs/nda/2016/208215Orig1_toc.cfm; FDA,
   Biktarvy Approval Package, https://www.accessdata.fda.gov/drugsatfda_docs/nda/2018/
   210251Orig1s000TOC.cfm. The approval dates, history, letters, labels, and reviews for each
   drug are available on the FDA’s website and can be accessed through a search using the drug’s
   name. See FDA, Drugs@FDA: FDA-Approved Drugs, https://www.accessdata.fda.gov/scripts/
   cder/daf/index.cfm.
   8Evans also alleges that he was prescribed Truvada by his “healthcare provider, contrary to their

   obligation to do so, . . . without any testing or bloodwork”; namely, a “negative HIV antibody
   test.” Dkt. No. 8 at 1, 7. Evans does not allege any facts that would indicate that Gilead was
   somehow responsible for that decision, and Evans has not named his prescribing physician as a
   Defendant in this lawsuit.
                                                  -7-
Case 1:20-cv-00123-DKW-KJM Document 47 Filed 08/31/20 Page 8 of 40               PageID #: 276




   more money.” Id. at 7; see also id. at 6, ¶ 2. Evans’ complaint asserts the following

   product liability claims sounding in negligence and strict liability: (1) “Strict

   Products Liability – Failure to Warn”; (2) “Negligence and Gross Negligence –

   Design Defect and Failure to Warn”; (3) “Fraud”; and (4) “Breach of Express and

   Implied Warranty.” Id. at 1, 8.

         E.     Procedural History

         Because Evans filed this lawsuit pro se, seeking to proceed in forma pauperis,

   the Court conducted its mandatory, sua sponte screening of the complaint pursuant

   to 28 U.S.C. § 1915(a) and dismissed the complaint with leave to amend for failure

   to state a claim upon which relief may be granted. Dkt. No. 7 at 6; 28 U.S.C.

   § 1915(e)(2)(B); Denton v. Hernandez, 504 U.S. 25, 32 (1992). Evans filed an

   amended complaint, Dkt. No. 8, which the Court held “may proceed such that Gilead

   may be served,” but noted that “Gilead . . . may still challenge Evans’ claims through

   any means procedurally permitted by the Federal Rules.” Dkt. No. 9 at 5.

         Pursuant to Federal Rule of Civil Procedure 12(b)(6), Gilead has moved to

   dismiss all claims. Dkt. No. 20.

                                STANDARD OF REVIEW

         “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain

   statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give

   the defendant fair notice of what the . . . claim is and the grounds upon which it

                                             -8-
Case 1:20-cv-00123-DKW-KJM Document 47 Filed 08/31/20 Page 9 of 40                   PageID #: 277




   rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (ellipsis in original)

   (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). “[T]he pleading standard Rule

   8 announces does not require ‘detailed factual allegations,’” but it does require that

   “[t]o survive a motion to dismiss [under Rule 12(b)(6)], a complaint must contain

   sufficient fact[s] . . . to ‘state a claim to relief that is plausible on its face.’” Ashcroft

   v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 555, 570).

          A claim becomes plausible “when the plaintiff pleads factual content that

   allows the court to draw the reasonable inference that the defendant is liable for the

   misconduct alleged.” Iqbal, 556 U.S. at 678. In making this assessment, a court

   “must accept as true all of the factual allegations contained in the complaint,”

   Erickson v. Pardus, 551 U.S. 89, 94 (2007), and draw “any reasonable inferences”

   in favor of the plaintiff. Johnson v. Riverside Healthcare Sys., 534 F.3d 1116, 1122

   (9th Cir. 2008). In other words, a plaintiff’s “[f]actual allegations must be enough

   to raise a right to relief above the speculative level on the assumption that all the

   allegations in the complaint are true (even if doubtful in fact).” Twombly, 550 U.S.

   at 555 (internal citations omitted). That said, the plausibility standard “demands

   more than an unadorned, the-defendant-unlawfully-harmed-me accusation,” Iqbal,

   556 U.S. at 678, and “labels and conclusions, and a formulaic recitation of the

   elements of a cause of action will not do.” Id. (quoting Twombly, 550 U.S. at 555).




                                                -9-
Case 1:20-cv-00123-DKW-KJM Document 47 Filed 08/31/20 Page 10 of 40                    PageID #:
                                    278



        A court, therefore, judges the sufficiency of a complaint under a two-pronged

 approach: (1) disregard all “legal conclusions” and “conclusory statements”; and (2)

 determine whether the remaining “well-pleaded factual allegations,” accepted as

 true, “plausibly give rise to an entitlement to relief.” Iqbal, 556 U.S. at 678–81.

 Dismissal is then warranted “where there is no cognizable legal theory or an absence

 of sufficient facts alleged to support a cognizable legal theory.”                  Interpipe

 Contracting, Inc. v. Becerra, 898 F.3d 879, 886 (9th Cir. 2018) (quoting L.A. Lakers,

 Inc. v. Fed. Ins. Co., 869 F.3d 795, 800 (9th Cir. 2017)).

                                       DISCUSSION

        Gilead asserts various grounds to dismiss each of Evans’ claims. Dkt. No 20-

 1 at 7–9; Dkt. No. 33 at 2–3. Evans’ opposition consists almost solely of allegations

 copied from an antitrust class action complaint filed against Gilead, Dkt. No. 31, 9

 which is irrelevant to Evans’ product liability claims and the arguments Gilead raises

 for dismissal. Notwithstanding Evans’ failure to meaningfully respond to Gilead’s

 arguments, that alone is insufficient grounds to conclude that the complaint fails to




 9See Complaint at ¶¶ 1–15, Staley v. Gilead Sciences, Inc., No. 3:19-cv-02573 (N.D. Cal. May
 14, 2019), ECF No. 1.
                                             - 10 -
Case 1:20-cv-00123-DKW-KJM Document 47 Filed 08/31/20 Page 11 of 40                          PageID #:
                                    279



 state a claim, as Gilead must still satisfy its burden as the movant. 10 Therefore, the

 Court will address Gilead’s arguments in turn.

 I.       Federal Preemption Under the FDCA

          The threshold issue raised by Gilead is federal preemption. Gilead argues that

 Evans’ complaint must be dismissed in its entirety because his claims are “all based

 on his design defect and failure to warn theories” and these two claims are

 “preempted by federal law.” Dkt. No. 20-1 at 20; Dkt. No. 33 at 3. For the reasons

 that follow, the Court agrees with respect to Evans’ design defect claims only.

          A.    Applicable Preemption Principles

          “A fundamental principle of the Constitution”—namely, the Supremacy

 Clause—“is that Congress has the power to preempt state law.” Crosby v. Nat’l

 Foreign Trade Council, 530 U.S. 363, 372 (2000) (citing U.S. CONST. art. VI, cl. 2).

 “In all pre-emption cases, . . . [courts] start with the assumption that the historic

 police powers of the States were not to be superseded by the Federal Act unless that

 was the clear and manifest purpose of Congress.’” Wyeth v. Levine, 555 U.S. 555,

 565 (2009) (citations and internal quotation marks omitted). The U.S. Supreme


 10See, e.g., V.V.V. & Sons Edible Oils Ltd. v. Meenakshi Overseas, LLC, 946 F.3d 542, 547 (9th
 Cir. 2019) (plaintiff “explicitly did not oppose” dismissal); Stevenson v. City of Seat Pleasant,
 743 F.3d 411, 416 n.3 (4th Cir. 2014) (“Even though Appellants did not challenge the motions to
 dismiss, we note that the district court nevertheless has an obligation to review the motions to
 ensure that dismissal is proper.”); Issa v. Comp USA, 354 F.3d 1174, 1178 (10th Cir. 2003)
 (holding that “even if a plaintiff does not file a response to a motion to dismiss . . . the district
 court must still examine the allegations in the plaintiff’s complaint and determine whether the
 plaintiff has stated a claim”).
                                                - 11 -
Case 1:20-cv-00123-DKW-KJM Document 47 Filed 08/31/20 Page 12 of 40                        PageID #:
                                    280



 Court “has sometimes used different labels to describe the different ways in which

 federal statutes may displace state laws—speaking, for example, of express, field,

 and conflict preemption.” Va. Uranium, Inc. v. Warren, 139 S. Ct. 1894, 1901

 (2019). Gilead relies solely on conflict preemption. See Dkt. No. 20-1 at 23.

         Conflict preemption exists in two forms: impossibility preemption and

 obstacle preemption. See Crosby, 530 U.S. at 373; Valle Del Sol Inc. v. Whiting,

 732 F.3d 1006, 1023 (9th Cir. 2013). Gilead argues “it was impossible for Gilead

 to comply simultaneously with both a purported state law duty” and the requirements

 imposed by federal law. See Dkt. No. 20-1 at 23–31. As such, the requirements for

 “impossibility preemption” govern.

         “Impossibility pre-emption is a demanding defense.” Wyeth, 555 U.S. at 573.

 The party invoking this preemption defense must show that it is “‘impossible for

 [that] private party to comply with both state and federal requirements.’” PLIVA,

 Inc. v. Mensing, 564 U.S. 604, 618 (2011) (quoting Freightliner Corp. v. Myrick,

 514 U.S. 280, 287 (1995)). 11 “[T]he mere possibility of impossibility [i]s not

 enough.” PLIVA, 564 U.S. at 624 n.8 (citations and internal quotation marks

 omitted); Wyeth, 555 U.S. at 571; Rice v. Norman Williams Co., 458 U. S. 654, 659




 11The party asserting the defense bears the “burden [of] establishing [its] pre-emption defense.”
 See, e.g., Wyeth, 555 U.S. at 569; Lusnak v. Bank of Am., N.A., 883 F.3d 1185, 1191 (9th Cir.
 2018); Wolfe v. BNSF Ry. Co., 749 F.3d 859, 863 (9th Cir. 2014).
                                               - 12 -
Case 1:20-cv-00123-DKW-KJM Document 47 Filed 08/31/20 Page 13 of 40                       PageID #:
                                    281



 (1982) (“The existence of a hypothetical or potential conflict is insufficient to

 warrant the pre-emption of the state statute”).

        Therefore, the defining “question for ‘impossibility’ is whether the private

 party could independently do under federal law what state law requires of it.”

 PLIVA, 564 U.S. at 620 (citing Wyeth, 555 U.S. at 573); Bates v. Dow Agrosciences

 L.L.C., 544 U.S. 431, 445 (2005) (“The proper inquiry calls for an examination of

 the elements of the common-law duty at issue; it does not call for speculation as to

 whether a jury verdict will prompt the manufacturer to take any particular action.”

 (internal citations omitted)).

        B.      Hawaii Tort Law and the FDCA

        With the above principles in mind, the Court must compare state tort duties

 with federal labeling and design requirements imposed on brand-name drug

 manufacturers to determine whether it was “impossible” for Gilead to comply with

 state and federal law. See PLIVA, 564 U.S. at 611. Hawaii law applies in this case. 12

 The federal law at issue is the Food, Drug, and Cosmetic Act (FDCA), 21 U.S.C. §

 301 et seq., and its implementing regulations through which the FDA regulates the

 approval and labeling of brand-name prescription drugs.



 12Hawaii   law applies based on the choice-of-law rules of the forum state. Klaxon Co. v. Stentor
 Elect. Mfg. Co., 313 U.S. 487, 496–97 (1941); Senne v. Kan. City Royals Baseball Corp., 934
 F.3d 918, 928 (9th Cir. 2019); see Mikelson v. United Servs. Auto. Ass’n, 111 P.3d 601, 607
 (Haw. 2005). Gilead relies primarily on Hawaii product liability law and thus appears to agree.
 See, e.g., Dkt. No. 20-1 at 12.
                                               - 13 -
Case 1:20-cv-00123-DKW-KJM Document 47 Filed 08/31/20 Page 14 of 40                        PageID #:
                                    282



                1.     Duties Under Hawaii Law

        Under Hawaii common law, “where a seller or lessor . . . sells or leases a

 defective product which is dangerous to the user or consumer, and injury results

 from its use or consumption, the seller or lessor will be held strictly liable in tort for

 the injury.” Tabieros v. Clark Equip. Co., 944 P.2d 1279, 1310 (Haw. 1997)

 (quoting Ontai v. Straub Clinic & Hosp., 659 P.2d 734, 739 (Haw. 1983)). “A

 product may be defective” by virtue of its manufacturing, design, or “insufficient

 warning.” Id. at 1296 (citation omitted). “A plaintiff may establish a defect for

 purposes of either strict liability or negligence under three approaches: (1) the

 ‘consumer expectation’ test; (2) the ‘risk-utility’ test; and (3) the ‘latent danger’

 test.” Acoba v. General Tire, Inc., 986 P.2d 288, 304 (Haw. 1999) (quoting

 Tabieros, 944 P.2d at 1310). 13


 13To establish a design defect under the “consumer expectation” test, “it is enough that the
 plaintiff demonstrates that because of its manufacture or design, the product does not meet the
 reasonable expectations of the ordinary consumer or user as to its safety.” Tabieros, 944 P.2d at
 1311 (quoting Ontai, 659 P.2d at 739). Under the “risk-utility test,” “a product may alternatively
 be found defective in design if the plaintiff demonstrates that the product’s design proximately
 caused his injury and the defendant fails to establish, in light of the relevant factors, that, on
 balance, the benefits of the challenged design outweigh the risk of danger inherent in such
 design.” Id. (quoting Ontai, 659 P.2d at 739–40); see id. at 1310 (noting that relevant factors
 may include “the gravity of the danger posed by the design, the likelihood that such danger
 would cause injuries, the mechanical feasibility of a safer alternative design at the time that the
 product was manufactured, the financial cost of an improved design, and the adverse
 consequences, if any, to the product and the consumer that would result from an alternative
 design.”). The third theory—the “latent danger” test—provides that “the product is defective in
 design, even if faultlessly made, if the use of the product in a manner [that] is intended or
 reasonably foreseeable . . . involves a substantial danger that would not be readily recognized by
 the ordinary user of the product and the manufacturer fails to give adequate warnings of the
 danger.” Tabieros, 944 P.2d at 1310 (emphasis in original); Masaki v. General Motors Corp.,
                                               - 14 -
Case 1:20-cv-00123-DKW-KJM Document 47 Filed 08/31/20 Page 15 of 40            PageID #:
                                    283



              2.     FDCA Requirements

       Federal law, in this case, is more robust than state law. Under the FDCA, drug

 manufacturers must obtain approval from the FDA before bringing a new drug to

 market. 21 U.S.C. § 355(a). “It is beyond dispute that the federal statutes and

 regulations that apply to brand-name drug manufacturers,” like Gilead, “are

 meaningfully different than those that apply to generic drug manufacturers.” PLIVA,

 564 U.S. at 626. “A brand-name manufacturer . . . is responsible for the accuracy

 and adequacy of its label.” See, e.g., PLIVA, 564 U.S. at 613 (citing 21 U.S.C.

 §§ 355(b)(1), (d)). “It is charged both with crafting an adequate label and with

 ensuring that its warnings remain adequate as long as the drug is on the market.”

 Wyeth, 555 U.S. at 571 (citations omitted). “A manufacturer seeking generic drug

 approval, on the other hand, is responsible for ensuring that its warning label is the

 same as the brand name’s.” See, e.g., PLIVA, 564 U.S. at 613 (citing 21 U.S.C.

 § 355(j)(2)(A)(v), (j)(4)(G); 21 C.F.R. §§ 314.94(a)(8), 314.127(a)(7)).

       “In the case of a new brand-name drug, FDA approval can be secured only by

 submitting a new-drug application (NDA).” Bartlett, 570 U.S. at 476 (noting that

 the “process of submitting an NDA is both onerous and lengthy”). The FDA may

 approve the drug “only if it determines that the drug in question is ‘safe for use’

 under ‘the conditions of use prescribed, recommended, or suggested in the proposed


 780 P.2d 566, 579 (Haw. 1989).
                                         - 15 -
Case 1:20-cv-00123-DKW-KJM Document 47 Filed 08/31/20 Page 16 of 40            PageID #:
                                    284



 labeling thereof.’” Id. (quoting 21 U.S.C. § 355(d)). FDA approval of a new drug

 also includes approval of the “exact text” on the final label. Wyeth, 555 U.S. at 568;

 21 C.F.R. § 314.105(b).

       After approval, the FDA’s “changes being effected” (CBE) regulation permits

 brand-name drug manufacturers to revise their labels “to reflect newly acquired

 information” if the change is designed to “add or strengthen a contraindication,

 warning, precaution, or adverse reaction for which [there is] evidence of a causal

 association” or to “add or strengthen an instruction about dosage and administration

 that is intended to increase the safe use of the drug product.” See, e.g., 21 C.F.R.

 § 314.70(c)(6)(iii)(A), (C); Merck Sharp & Dohme Corp. v. Albrecht, 139 S. Ct.

 1668, 1679 (2019); PLIVA, 564 U.S. at 614–15, 624.                Brand-name drug

 manufacturers “may make the labeling change upon filing [a] supplemental

 application with the FDA; [they] need not wait for FDA approval.” Wyeth, 555 U.S.

 at 568 (citing 21 C.F.R. §§ 314.70(c)(6)(iii)(A), (C)); Albrecht, 139 S. Ct. at 1673,

 1679; PLIVA, 564 U.S. at 624 (“They need only simultaneously file a supplemental

 application with the FDA.”). “[T]he FDA retains authority to reject” these unilateral

 labeling changes made pursuant to the CBE regulation. Wyeth, 555 U.S. at 571. But

 the possibility of rejection does not preempt state law.         For a brand-name

 manufacturer to establish that “it was impossible” to comply with both federal and

 state labeling requirements, it must produce “clear evidence that the FDA would not

                                         - 16 -
Case 1:20-cv-00123-DKW-KJM Document 47 Filed 08/31/20 Page 17 of 40            PageID #:
                                    285



 have approved a change to [the] label.” Id.; Albrecht, 139 S. Ct. at 1672 (holding

 that “this question of pre-emption is one for a judge to decide, not a jury”). “[T]he

 mere fact that the FDA approved [the brand-name drug]’s label does not establish

 that it would have prohibited such a change.” Wyeth, 555 U.S. at 573.

       The FDCA is different for generic drug manufacturers. Since Congress

 passed what is commonly known as the “Hatch-Waxman Act” in 1984, now “a

 generic drug” may simply be approved if “the generic drug is identical to the already-

 approved brand-name drug” in terms of active ingredients, route of administration,

 dosage form, strength, and labeling. See Bartlett, 570 U.S. at 477; PLIVA, 564 U.S.

 at 612; 21 U.S.C. §§ 355(j)(2)(A)(ii)–(v), (8)(B). Moreover, unlike brand-name

 drug manufacturers, the FDCA “prohibits generic drug manufacturers from

 independently changing their drugs’ labels.” Bartlett, 570 U.S. at 475, 477 (citing

 21 C.F.R. §§ 314.94(a)(8)(iii), 314.150(b)(10) (approval for a generic drug may be

 withdrawn if the generic drug’s label “is no longer consistent with that for [the

 brand-name] drug”)).

       Nonetheless, generic and brand-name drug manufacturers are similar in one

 important aspect: “Once a drug—whether generic or brand-name—is approved, the

 manufacturer is prohibited from making any major changes to the ‘qualitative or

 quantitative formulation of the drug product, including active ingredients, or in the




                                         - 17 -
Case 1:20-cv-00123-DKW-KJM Document 47 Filed 08/31/20 Page 18 of 40           PageID #:
                                    286



 specifications provided in the approved application.’” Bartlett, 570 U.S. at 477

 (quoting 21 C.F.R. § 314.70(b)(2)(i)).

       The trilogy of preemption cases the Supreme Court has decided involving

 drug manufacturers illustrates how the “different federal statutes and regulations”

 applicable to generic and brand-name drug manufacturers “lead to different pre-

 emption results.” See PLIVA, 564 U.S. at 626.

       First, in Wyeth v. Levine, a failure-to-warn lawsuit was brought against a

 brand-name drug manufacturer like Gilead. 555 U.S. at 558. Because it is possible

 for a brand-name drug manufacturer to comply with labeling requirements under

 both state and federal law, the Court held that the lawsuit was not preempted. Id. at

 571–73.   Specifically, the Court reasoned that the CBE regulation, 21 C.F.R.

 § 314.70(c)(6)(iii), permitted a brand-name drug manufacturer, like Wyeth, “to

 unilaterally strengthen its warning” without prior FDA approval and Wyeth had not

 offered any evidence “that the FDA would not have approved a change” to the drug

 label in question. Id. at 572–73.

       Second, in PLIVA, Inc. v. Mensing, the Court held that state failure-to-warn

 claims brought against generic drug manufacturers were preempted by the FDCA

 because “it was impossible” for the defendants “to comply with both their state-law

 duty” to strengthen the warning on the label and “their federal-law duty to keep the

 label the same” as the corresponding brand-name drug labels. PLIVA, 564 U.S. at

                                          - 18 -
Case 1:20-cv-00123-DKW-KJM Document 47 Filed 08/31/20 Page 19 of 40           PageID #:
                                    287



 610, 618–19. “[T]he CBE process was not open to the [generic manufacturers],” id.

 at 615, and, thus, “federal law would permit the [generic manufacturers] to comply

 with the state labeling requirements if, and only if, the FDA and the brand-name

 manufacturer changed the brand-name label to do so.” Id. at 620, 624. The Court

 rejected the argument that preemption turned on whether the manufacturers “asked

 the FDA for help in changing the corresponding brand-name label.” Id. at 619.

 Because the generic manufacturers could not “independently” change their drug

 labels “without the Federal Government’s special permission and assistance, which

 is dependent on the exercise of judgment by a federal agency,” the failure-to-warn

 claims were preempted. Id. at 624.

       Third, Mutual Pharm. Co. v. Bartlett involved a state-law “design-defect

 claim” brought against a generic drug manufacturer. 570 U.S. at 475. The Court

 held that such “state-law design-defect claims” are preempted. See id. at 476, 487.

 The Court explained that it “was not possible” for the manufacturer to “redesign” its

 generic drug because (a) the FDCA requires a generic drug to be chemically identical

 to its brand-name counterpart; and (b) the drug in question was “chemically

 incapable of being redesigned” due to its “simple composition,” consisting of only

 one molecule. Id. at 483–84. Moreover, it was not possible to, alternatively,

 strengthen the drug’s warning label to avoid liability because “[a]s PLIVA made

 clear, federal law prevents generic drug manufacturers from changing their labels.”

                                         - 19 -
Case 1:20-cv-00123-DKW-KJM Document 47 Filed 08/31/20 Page 20 of 40                      PageID #:
                                    288



 Id. at 484, 486. Although the lower court had reasoned that a generic manufacturer

 “could escape the impossibility of complying with both its federal- and state-law

 duties by ‘choos[ing] not to make [the generic drug] at all,’” id. at 488 (citation

 omitted), the Court rejected this “‘stop-selling’ rationale,” holding “the prospect that

 a regulated actor could avoid liability under both state and federal law by simply

 leaving the market did not” save the plaintiff’s claims from preemption under the

 FDCA. Id. at 489–90; see also id. at 487 n.3 (“[O]ur pre-emption cases presume

 that a manufacturer’s ability to stop selling does not turn impossibility into

 possibility.”).

               3.      Analysis: Preemption as to Evans’ Claims

        Liberally construed, the Court interprets the complaint to raise both pre- and

 post-approval design defect claims and post-approval failure to warn claims. 14

 Applying the standard for impossibility preemption to these claims, the Court

 concludes that only Evans’ design defect claims are preempted under the FDCA

 because it was impossible for Gilead to comply with both Hawaii tort law and the

 FDCA’s design approval requirements.



 14Evans  does not allege that he suffered any injuries by virtue of inadequate warnings in the
 original FDA approved labeling for Truvada. In any event, the various Truvada labels provided
 before Evans was prescribed the drug in October 2018 are irrelevant to his failure-to-warn claims
 because the Truvada labeling had changed by October 2018. Dkt. No. 8 at 4; See FDA, Truvada,
 Drugs@FDA: FDA Approved Drugs, https://www.accessdata.fda.gov/scripts/cder/daf/index.
 cfm?event=overview.process&varApplNo=021752.
 .
                                              - 20 -
Case 1:20-cv-00123-DKW-KJM Document 47 Filed 08/31/20 Page 21 of 40          PageID #:
                                    289



                    a.    Evans’ Design Defect Claims are Preempted

        First, to the extent Evans asserts a pre-approval design defect claim—i.e.,

 prior to Truvada receiving FDA approval, Gilead should have produced an HIV

 treatment or PrEP drug containing TAF, rather than TDF—this claim is preempted.

 Specifically, Evans alleges “Gilead abandoned its TAF (tenofovir) design in 2004”

 and “purposefully withheld the TAF design, which it knew was safer than TDF, to

 make more money.” See Dkt. No. 8 at 7; see id. 6, ¶ 2 (alleging Gilead produced “a

 medication that it knew caused bone issues to those who took the medication,

 knowing it had a safer medication that would have prevented [Evans’] irreversible

 injuries”).

        The problem with Evans’ theory is that it was impossible for Gilead to

 “independently” distribute a TAF-containing drug. See Mensing, 564 U.S. at 620.

 Doing so would have required prior FDA approval of the new drug. 21 U.S.C.

 § 355(a), (d); Bartlett, 570 U.S. at 476. Unlike the CBE process that permits

 “unilateral,” post-approval label changes to be made immediately without prior

 FDA approval, Wyeth, 555 U.S. at 568; Albrecht, 139 S. Ct. at 1679, there is not a

 process under the FDCA’s regime that permits a drug manufacturer to simply submit

 a new drug application and immediately begin distributing that drug until and unless

 the FDA rejects the application.    “[W]hen a party cannot satisfy its state duties

 without the Federal Government’s special permission and assistance, which is

                                        - 21 -
Case 1:20-cv-00123-DKW-KJM Document 47 Filed 08/31/20 Page 22 of 40                    PageID #:
                                    290



 dependent on the exercise of judgment by a federal agency, that party cannot

 independently satisfy those state duties for pre-emption purposes.” PLIVA, 564 U.S.

 at 623–24.

         Other courts have reached a different conclusion based on two principal

 reasons, neither of which square with Supreme Court precedent. 15 First, courts have

 reasoned that nothing requires a brand-name manufacturer “to use the allegedly

 defective design in the first place.” Holley v. Gilead Scis., Inc., 379 F. Supp. 3d 809,

 824 (N.D. Cal. 2019) (quoting Trahan v. Sandoz, Inc., No. 3:13-cv-350-J-34MCR,

 2015 WL 2365502, at *6 n.5 (M.D. Fla. Mar. 26, 2015)). But that theory is

 essentially a “never-start selling rationale” akin to the “stop-selling rationale”

 rejected in Bartlett, 570 U.S. at 488–89.            See Yates v. Ortho-Mcneil-Janssen

 Pharms., Inc., 808 F.3d 281, 300 (6th Cir. 2015) (holding that pre-approval drug

 design defect claims were preempted). 16 “[A] manufacturer’s ability to stop selling

 does not turn impossibility into possibility.” See, e.g., Bartlett, 570 U.S. at 487 n.3;

 id. at 489 n.5 (“[T]he mere fact that a manufacturer may avoid liability by leaving


 15See  Holley v. Gilead Scis., Inc., 379 F. Supp. 3d 809, 823–25 (N.D. Cal. 2019) (citing In re
 Xarelto (Rivaroxaban) Prods. Liab. Litig., No. MDL 2592, 2017 WL 3188456, at *6 (E.D. La.
 July 21, 2017); Young v. Bristol-Myers Squibb Co., No. 4:16-CV-00108-DMB-JMV, 2017 WL
 706320, at *7-8 (N.D. Miss. Feb. 22, 2017); Guidry v. Janssen Pharms., Inc., 206 F. Supp. 3d
 1187, 1206–09 (E.D. La. 2016); Sullivan v. Aventis, Inc., No. 14-CV-2939-NSR, 2015 WL
 4879112, at *6 (S.D.N.Y. Aug. 13, 2015); Estate of Cassel v. Alza Corp., No. 12-CV-771-WMC,
 2014 WL 856023, at *2–6 (W.D. Wis. Mar. 5, 2014)).
 16It appears the Sixth Circuit is the only Court of Appeals that has addressed whether pre-

 approval design-defect claims against a brand-name manufacturer are preempted. See Holley,
 379 F. Supp. 3d at 822.
                                             - 22 -
Case 1:20-cv-00123-DKW-KJM Document 47 Filed 08/31/20 Page 23 of 40           PageID #:
                                    291



 the market does not defeat a claim of impossibility.”). Second, some courts have

 held that pre-approval design defect claims are not preempted because a drug

 manufacturer could have possibly “develop[ed] and submit[ed] for approval drugs

 that contained TAF rather than TDF” at an earlier date. See Holley, 379 F. Supp. 3d

 at 824 (quoting Sullivan, 2015 WL 4879112, at *6). PLIVA, however, rejected a

 similar rationale.   See PLIVA, 564 U.S. at 619–21.       Merely “requesting FDA

 assistance” or “ask[ing] the FDA for help” in complying with state law “would have

 satisfied [Gilead’s] federal duty, [but] it would not have satisfied [Gilead]’s state

 tort-law duty” to provide an allegedly safer drug composition. Id. at 619. “The only

 action [Gilead] could independently take—asking for the FDA’s help [by submitting

 a TAF-containing drug application]—is not a matter of state-law concern.” See

 PLIVA, 564 U.S. at 624. In short, pre-approval design defect claims against brand-

 name drug manufacturers are preempted by the FDCA. See, e.g., Utts v. Bristol-

 Myers Squibb Co., 226 F. Supp. 3d 166, 185–86 (S.D.N.Y. 2016) (concluding that

 pre-approval design defect claim against brand-name drug manufacturer was

 preempted, despite plaintiffs’ arguments that “defendants had a pre-approval duty to

 submit a differently designed drug for FDA approval” or, alternatively, “should

 never have sold the FDA-approved formulation of Eliquis”); Mahnke v. Bayer Corp.,

 No. 219CV07271, 2019 WL 8621437, at *5 (C.D. Cal. Dec. 10, 2019); Brazil v.

 Janssen Research & Dev. LLC, 196 F. Supp. 3d 1351, 1364 (N.D. Ga. 2016) (“This

                                         - 23 -
Case 1:20-cv-00123-DKW-KJM Document 47 Filed 08/31/20 Page 24 of 40             PageID #:
                                    292



 original design theory of liability makes little sense in the face of the Supreme

 Court’s precedents.”). Accordingly, Evans’ pre-approval design defect claims, if

 any, are preempted under the FDCA.

       Second, there is no question that any post-approval design defect claim is

 preempted by the FDCA.        “Once a drug—whether generic or brand-name—is

 approved, the manufacturer is prohibited from making any major changes to the

 ‘qualitative or quantitative formulation of the drug product, including active

 ingredients, or in the specifications provided in the approved application.’” Bartlett,

 570 U.S. at 477 (quoting 21 C.F.R. § 314.70(b)(2)(i)). Post-approval changes to a

 drug’s composition are divided into three categories: “major,” “moderate,” and

 “minor” changes.     See 21 C.F.R. § 314.70(b)–(d). Major changes require FDA

 “approval prior to distribution of the product made using the change,” while

 moderate and minor changes do not. See id. (providing examples of changes within

 each category). Because changes in the “the qualitative or quantitative formulation

 of the drug product, including inactive ingredients” and “drug substance” are major

 changes, id. § 314.70(b)(2)(i), (iii), clearly substituting TAF for TDF as one of the

 active ingredients in Truvada constitutes a “major change” requiring prior FDA

 approval. See, e.g., Yates, 808 F.3d at 298 (holding that post-approval design defect

 claim against brand-name drug manufacturers was “clearly preempted” because

 “federal law prohibited defendants from decreasing the dosage of estrogen post-

                                          - 24 -
Case 1:20-cv-00123-DKW-KJM Document 47 Filed 08/31/20 Page 25 of 40           PageID #:
                                    293



 approval”); Gustavsen v. Alcon Labs., Inc., 903 F.3d 1, 14 (1st Cir. 2018)

 (“[C]hanging the product bottle so as to dispense a different amount of prescription

 eye solution is a ‘major change’ under 21 C.F.R. § 314.70(b),” meaning that

 “plaintiffs’ attempt to use state law to require such a change is preempted.”);

 Drescher v. Bracco Diagnostics Inc., 2020 WL 699878, at *8 (D. Ariz. Jan. 31,

 2020) (post-approval design-defect claim against brand-name manufacturer

 preempted because the design change advocated for “would constitute a major

 change under the regulations” requiring “prior FDA approval”); Paulsen v. Abbott

 Labs., 368 F. Supp. 3d 1152, 1173 (N.D. Ill. 2019) (“[A]ny claims by Plaintiff that

 TAP should have changed the formulation of Lupron is preempted by FDA

 regulations that prohibit a change in the formulation of a drug once it has been

 approved.”); Batoh v. McNeil-PPC, Inc., 167 F. Supp. 3d 296, 322 (D. Conn. 2016)

 (post-approval design defect claim preempted because “[i]f Defendants had

 unilaterally changed the active ingredient of Motrin from ibuprofen to dexibuprofen

 to satisfy their state law duty, they would have violated federal law”). Accordingly,

 insofar as Evans asserts that Gilead should have changed the formulation of Truvada

 after it was approved by the FDA, this claim is preempted by the FDCA.

       In sum, Evans’ design defect claims are dismissed with prejudice as

 preempted by the FDCA. Because any amendment to the complaint will not change




                                         - 25 -
Case 1:20-cv-00123-DKW-KJM Document 47 Filed 08/31/20 Page 26 of 40                          PageID #:
                                    294



 the law, leave to amend these claims would be a “futile exercise” and is, therefore,

 denied. Parents for Privacy v. Barr, 949 F.3d 1210, 1239 (9th Cir. 2020).

                        b.      Evans’ Failure-to-Warn Claims are Not Preempted

         As noted, Evans only asserts post-approval failure-to-warn claims. See supra

 n.14.     Gilead contends that Evans “has not alleged any ‘newly acquired

 information’” that would permit Gilead to utilize the CBE process to make a post-

 approval change to its Truvada labeling and, thus, Evans “cannot state a non-

 preempted claim based on a purported post-approval failure to warn.” See Dkt. No.

 20-1 at 30; supra Section I.B.2.               Gilead misapprehends both its burden in

 establishing its preemption defense and the procedural posture of this case. Wyeth,

 555 U.S. at 569.

         First, Evans is not required to plead the existence of “newly acquired

 information.” 17 “FDCA preemption, like all federal preemption, is an affirmative

 defense.” Durnford v. MusclePharm Corp., 907 F.3d 595, 603 (9th Cir. 2018)



 17The  FDA regulations define “newly acquired information” as “data, analyses, or other
 information not previously submitted to the Agency, which may include (but is not limited to)
 data derived from new clinical studies, reports of adverse events, or new analyses of previously
 submitted data (e.g., meta-analyses) if the studies, events, or analyses reveal risks of a different
 type or greater severity or frequency than previously included in submissions to [the] FDA.” 21
 C.F.R. § 314.3(b); see Wyeth, 555 U.S. at 569 (“The rule accounts for the fact that risk
 information accumulates over time and that the same data may take on a different meaning in
 light of subsequent developments”). Given that the “process of submitting an NDA is both
 onerous and lengthy,” typically “span[ning] thousands of pages and is based on clinical trials
 conducted over several years,” Bartlett, 570 U.S. at 476 (citation omitted), requiring a plaintiff to
 allege “new clinical studies, reports of adverse events, or new analyses” would give new
 meaning to the phrase “short and plain” under Rule 8(a)(2).
                                                - 26 -
Case 1:20-cv-00123-DKW-KJM Document 47 Filed 08/31/20 Page 27 of 40             PageID #:
                                    295



 (quoting Lusnak, 883 F.3d at 1194 n.6). “Only when the plaintiff pleads itself out

 of court—that is, admits all the ingredients of an impenetrable defense—may a

 complaint that otherwise states a claim be dismissed under Rule 12(b)(6).” Id.

 (quoting Xechem, Inc. v. Bristol-Myers Squibb Co., 372 F.3d 899, 901 (7th Cir.

 2004)); Lusnak, 883 F.3d at 1194 n.6 (“Ordinarily, affirmative defenses such as

 preemption may not be raised on a motion to dismiss except when the defense raises

 no disputed issues of fact.”). As such, whether “newly acquired information” existed

 prior to when Evans was prescribed Truvada, is an issue for post-discovery motion

 practice. See Wyeth, 555 U.S. at 569, 571.

       Second, even if there was little or no “newly acquired information” relevant

 to Evans’ claims, that did not make it impossible for Gilead to change its Truvada

 label. The FDA’s CBE regulation permits a brand-name drug manufacturer, like

 Gilead, to file a supplemental application and then immediately “change a label to

 ‘reflect newly acquired information’ if the changes ‘add or strengthen a . . . warning’

 for which there is ‘evidence of a causal association,’ without prior approval from the

 FDA.”      See, e.g., Albrecht, 139 S. Ct. at 1679 (quoting 21 C.F.R.

 § 314.70(c)(6)(iii)(A)); Wyeth, 555 U.S. at 568 (“[I]t may make the labeling change

 upon filing [a] supplemental application with the FDA; it need not wait for FDA

 approval.”).   Thus, Gilead could have filed a supplemental application and

 immediately changed its Truvada label. See Wyeth, 555 U.S. at 571 (“Wyeth had a

                                          - 27 -
Case 1:20-cv-00123-DKW-KJM Document 47 Filed 08/31/20 Page 28 of 40            PageID #:
                                    296



 duty to provide a warning that adequately described that risk, and the CBE regulation

 permitted it to provide such a warning before receiving the FDA’s approval.”). As

 the Supreme Court recently emphasized:

       Of course, the FDA reviews CBE submissions and can reject label
       changes even after the manufacturer has made them. See
       §§ 314.70(c)(6), (7). . . . But in the interim, the CBE regulation permits
       changes, so a drug manufacturer will not ordinarily be able to show that
       there is an actual conflict between state and federal law such that it was
       impossible to comply with both.

 Albrecht, 139 S. Ct. at 1679; Wyeth, 555 U.S. at 571 (“[A]bsent clear evidence that

 the FDA would not have approved a change to Phenergan’s label, we will not

 conclude that it was impossible for Wyeth to comply with both federal and state

 requirements.”); PLIVA, 564 U.S. at 624 n.8. As explained, state law failure-to-warn

 claims are only preempted by the FDCA and related labeling regulations when the

 drug manufacturer produces “‘clear evidence’ that the FDA would not have

 approved the warning [change] that state law requires.” Albrecht, 139 S. Ct. at 1676

 (quoting Wyeth, 555 U.S. at 571). In 2019, the Supreme Court held that “‘clear

 evidence’ is evidence that shows the court that the drug manufacturer fully informed

 the FDA of the justifications for the warning required by state law and that the FDA,

 in turn, informed the drug manufacturer that the FDA would not approve a change

 to the drug’s label to include that warning.” Id. at 1672; id. at 1678.

       Gilead has not offered such evidence. Gilead has not shown that it filed a

 supplemental application, changed its Truvada labeling to include a warning for the
                                          - 28 -
Case 1:20-cv-00123-DKW-KJM Document 47 Filed 08/31/20 Page 29 of 40            PageID #:
                                    297



 injuries Evans allegedly suffered, and that the FDA later rejected that change. The

 notion that perhaps there was not sufficient “newly acquired information” or

 “evidence of a causal association” between Truvada and the risk of injuries alleged

 here, 21 C.F.R. § 314.70(c)(6)(iii)(A), are merely two of any number of reasons for

 the FDA to reject the label changes after Gilead had made them. But federal law did

 not preclude Gilead from making a label change in the interim.

         Accordingly, Evans’ failure-to-warn claims are not preempted by the FDCA

 and its labeling regulations.

 II.     Failure-to-Warn Claims: Merits

         Beyond preemption, Gilead contends that Evans’ failure-to-warn claims fail

 for two reasons: “(1) the Truvada® labeling contained the warnings that [Evans]

 incorrectly alleges were lacking; and (2) [Evans] fails to adequately allege the

 causation required to sustain such a claim.” Dkt. No. 20-1 at 11. Only the latter is

 true.

         First, the Truvada labeling did not contain the specific warnings relevant to

 this case. A manufacturer has a duty to “give appropriate warning of any known

 dangers which the user of its product would not ordinarily discover.” Acoba, 986

 P.2d at 305 (quoting Ontai, 659 P.2d at 743); Tabieros, 944 P.2d at 1297–98. “[I]n

 a strict products liability action, the issue of whether the seller knew or reasonably

 should have known of the dangers inherent in his or her product . . . has absolutely

                                         - 29 -
Case 1:20-cv-00123-DKW-KJM Document 47 Filed 08/31/20 Page 30 of 40           PageID #:
                                    298



 no bearing on the elements of a strict products liability claim.” Tabieros, 944 P.2d

 at 1298 n.11 (quoting Johnson v. Raybestos-Manhattan, Inc., 740 P.2d 548, 549

 (Haw. 1987)). “When a product warning has been provided by a manufacturer, the

 adequacy of that warning is generally a question of fact for the jury.” Acoba, 986

 P.2d at 302 (collecting cases). “In rare instances, however, warnings may be found

 adequate as a matter of law.” Id. (citing Temple v. Velcro USA, Inc., 196 Cal. Rptr.

 531, 533 (Cal. Ct. App. 1983)). For example, a warning may be deemed adequate

 as a matter of law where it is “very clear, understandable and completely

 unambiguous” and “forcefully [brings] home the intended message.” Temple, 196

 Cal. Rptr. at 533.

       Here, Evans alleges that Truvada’s prescriber and patient labeling did not

 disclose that: (a) the drug “could cause damage to the kidneys and to the bones of

 those who ingest it,” including “the problems that [Evans] is now suffering” (i.e.,

 diffuse arthralgia); and (b) doctors should “monitor all TDF patients, on a frequent,

 specific schedule, for the adverse effects of TDF-associated bone and kidney

 toxicity.” See Dkt. No. 8 at 2, 6–7.

       Although the Truvada labeling provided at the relevant time warned of

 “[b]one problems,” including “bone pain, or softening or thinning of bones, which

 may lead to fractures”; “[d]ecreases in bone mineral density (BMD)”; and “Bone

 Loss and Mineralization Defects,” Dkt. No. 20-2 at 1, 7–8, 12, 37, the particular

                                         - 30 -
Case 1:20-cv-00123-DKW-KJM Document 47 Filed 08/31/20 Page 31 of 40              PageID #:
                                    299



 injury at issue here is “diffuse arthralgia.” Dkt. No. 8 at 2, 7. In that regard, the

 most the label says is that “in association with TDF use . . . [a]rthralgia and muscle

 pain or weakness have also been reported in cases of proximal renal tubulopathy.”

 Id. at 8. The label mentions “arthralgia” but only as a risk in patients with a specific

 condition—“proximal renal tubulopathy”—and that specific and important fact is

 conspicuously omitted in Gilead’s brief and replaced with an ellipsis. Dkt. No. 20-

 1 at 7. The complaint does not indicate Evans has “proximal renal tubulopathy.” As

 a result, the Court cannot say, as a matter of law, that the label warns patients like

 Evans of the risk of arthralgia in terms that are “completely unambiguous” and

 “forcefully [bring] home the intended message.” Temple, 196 Cal. Rptr. at 533.

       The warning for doctors to monitor TDF patients’ “bone mineral density”

 suffers from the same defect. See Dkt. No. 20-2 at 1 (“Monitor for evidence of

 tenofovir toxicity.”); id. at 33 (“Consider bone monitoring in patients and uninfected

 individuals who have a history of pathologic bone fracture or at risk for osteopenia”

 (emphasis added)). The label recommends monitoring patients with a history of

 particular conditions, none of which are known to be germane to Evans. Therefore,

 a reasonable jury could conclude that these warnings were inadequate. As such, the

 adequacy of the label in this case is a question for the jury.

       Gilead, however, also argues that Evans has failed to allege that any failure to

 warn was the proximate cause of Evans’ injuries. Specifically, Gilead contends that

                                          - 31 -
Case 1:20-cv-00123-DKW-KJM Document 47 Filed 08/31/20 Page 32 of 40                          PageID #:
                                    300



 to do so Evans “must allege that his doctor would have acted differently (e.g., not

 prescribed Truvada®) had Gilead provided supposedly adequate warnings.” Dkt.

 No. 20-1 at 14. Although Hawaii courts have not directly addressed this specific

 issue, the Court predicts that the Hawaii Supreme Court would adopt a similar rule. 18

         “[I]n order for a manufacturer to be liable for failing to provide an appropriate

 warning, it must not only be subject to a legal duty to warn, but the breach of that

 duty (i.e., the failure to give an adequate warning) must have been the legal cause of

 the plaintiff’s injuries.”       Tabieros, 944 P.2d at 1313.             “Proof of defect [i.e.,

 manufacture, design, or failure to warn] and causation may be provided by expert

 testimony or by circumstantial evidence.” Acoba, 986 P.2d at 304 (emphasis added);

 see Tabieros, 944 P.2d at 1296–97. Hawaii adheres to the “learned intermediary”

 rule in the “the prescription drug arena.” See Craft v. Peebles, 893 P.2d 138, 155

 (Haw. 1995). “The learned intermediary rule . . . assumes that it is reasonable for a

 manufacturer to rely on the prescribing physician to forward to the patient, who is

 the ultimate user of the drug products, any warnings regarding their possible side

 effects.” Id. (citation omitted). As such, the “the adequacy of [a manufacturer’s]

 warning is measured by the effect on the physician, . . . to whom it owed a duty to




 18See PSM Holding Corp. v. Nat'l Farm Fin. Corp., 884 F.3d 812, 820 (9th Cir. 2018) (“[A]
 federal court must predict how the highest state court would decide the issue using intermediate
 appellate court decisions, decisions from other jurisdictions, statutes, treatises, and restatements
 as guidance.”).
                                                 - 32 -
Case 1:20-cv-00123-DKW-KJM Document 47 Filed 08/31/20 Page 33 of 40            PageID #:
                                    301



 warn, and not by its effects on [the patient].” Id. at 156 (citation omitted; emphasis

 in original). It follows then, as other jurisdictions have concluded, that “[w]hen a

 plaintiff brings an insufficient warning claim against a drug company, the learned

 intermediary doctrine requires a showing that the prescribing physician, not the

 patient, would have taken ‘a different course of action’ if better warnings had been

 issued.” See, e.g., Luttrell v. Novartis Pharms. Corp., 555 F. App’x 710, 710 (9th

 Cir. 2014) (citations omitted; applying Washington law); Motus v. Pfizer, Inc., 358

 F.3d 659, 661 (9th Cir. 2002) (applying California law); Tapia v. Davol, Inc., 116 F.

 Supp. 3d 1149, 1158 (S.D. Cal. 2015) (applying California law); see also Holley,

 379 F. Supp. 3d at 830 (“[T]he relevant question is whether the plaintiff’s physician

 would have ‘prescribed the drug in the same manner.’” (quoting Alston v. Caraco

 Pharm., Inc., 670 F. Supp. 2d 279, 285 (S.D.N.Y. 2009)).

       Here, Evans has not adequately alleged causation because he has not asserted

 that stronger warnings would have led his physician to either prescribe a medication

 other than Truvada, prescribe the drug in a different manner, or prescribe nothing at

 all. Evans merely alleges that Gilead “[i]ntentionally omitting the warnings from

 their labeling caused [Evans] to be diagnosed with Diffuse Arthralgia, secondary to

 use of Truvada,” and that Gilead’s “negligence caused [Evans] the harm he now

 suffers.” Dkt. No. 8 at 2, 8; see also id. at 7 (“The action or inaction has caused

 [Evans] with Diffuse Arthralgia.”). These “labels and conclusions . . . will not

                                         - 33 -
Case 1:20-cv-00123-DKW-KJM Document 47 Filed 08/31/20 Page 34 of 40             PageID #:
                                    302



 do.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555). Evans must allege

 that had the Truvada label contained a stronger warning of the risk of diffuse

 arthralgia, this would have altered his prescribing physician’s “course of action” in

 some meaningful way. Because Evans has not done so, his failure-to-warn claim is

 dismissed, albeit with leave to amend.

 III.   Fraud

        Evans alleges that he “is suing for,” among other things, “Fraud.” Dkt. No. 8

 at 8. Gilead contends this claim must be dismissed because it does not meet the

 pleading requirements under Federal Rule of Civil Procedure 9(b) for claims

 sounding in fraud. Dkt. No. 20-1 at 16. The Court agrees. Evans is far from

 satisfying the “particularity” pleading requirements of Rule 9(b). See Odom v.

 Microsoft Corp., 486 F.3d 541, 553 (9th Cir. 2007) (en banc).

        To establish a fraud claim, a plaintiff must allege the following elements: “(1)

 false representations were made by [the defendant], (2) with knowledge of their

 falsity (or without knowledge of their truth or falsity), (3) in contemplation of

 plaintiff’s reliance upon these false representations, and (4) plaintiff did rely upon

 them.” Shoppe v. Gucci Am., 14 P.3d 1049, 1067 (Haw. 2000) (quoting TSA Int’l

 Ltd. v. Shimizu Corp., 990 P.2d 713, 725 (Haw. 1999)). Rule 9(b), in turn, states

 that “[i]n alleging fraud or mistake, a party must state with particularity the

 circumstances constituting fraud or mistake.” Fed.R.Civ.P.9(b); see Vess v. Ciba-

                                          - 34 -
Case 1:20-cv-00123-DKW-KJM Document 47 Filed 08/31/20 Page 35 of 40          PageID #:
                                    303



 Geigy Corp. USA, 317 F.3d 1097, 1103 (9th Cir. 2003) (“Rule 9(b)’s particularity

 requirement applies to state-law causes of action.”). To satisfy Rule 9(b), “the

 pleading must identify the who, what, when, where, and how of the misconduct

 charged, as well as what is false or misleading about the purportedly fraudulent

 statement, and why it is false.” Depot, Inc. v. Caring for Montanans, Inc., 915 F.3d

 643, 668 (9th Cir. 2019) (citations and internal quotation marks omitted). In other

 words, Evans “must state the time, place, and specific content of the false

 representations as well as the identities of the parties to the misrepresentation.”

 Odom, 486 F.3d at 553 (citation omitted).

       The missing pieces here are who stated what to whom and when and where

 was the statement made, as well as some allegation as to what makes the statement(s)

 false or misleading. Nor is there any allegation in the complaint that Evans and his

 physician(s) relied on any such misrepresentation. See Craft, 893 P.2d at 156.

 Rather, Evans has simply stated in conclusory terms that Gilead was “defrauding

 those taking this medication, including [Evans], for their own financial benefit.”

 Dkt. No. 8 at 5.      This presumably relates to Evans’ contention that Gilead

 “purposefully withheld the TAF design,” Dkt. No. 3, 7, but that decision, even

 accepted as true, does not constitute an actionable claim for fraud.

       Accordingly, Evans’ fraud claim is dismissed with leave to amend.




                                         - 35 -
Case 1:20-cv-00123-DKW-KJM Document 47 Filed 08/31/20 Page 36 of 40                   PageID #:
                                    304



 IV.    Breach of Express and Implied Warranty

        That leaves Evans’ claim for “Breach of Express and Implied Warranty.” Dkt.

 No. 8 at 8.19 These claims are also dismissed as insufficiently pled because the

 complaint merely “tenders ‘naked assertion[s]’ devoid of ‘further factual

 enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557).

        Under Hawaii law, three categories of warranties are prescribed by statute:

 express; implied warranty of fitness for a particular purpose; and implied warranty

 of merchantability. See Haw. Rev. Stat. §§ 490:2-313, -314, -315.

        Express warranties are created as follows:

        (a) Any affirmation of fact or promise made by the seller to the buyer which
        relates to the goods and becomes part of the basis of the bargain creates an
        express warranty that the goods shall conform to the affirmation or promise.

        (b) Any description of the goods which is made part of the basis of the bargain
        creates an express warranty that the goods shall conform to the description.

        (c) Any sample or model which is made part of the basis of the bargain creates
        an express warranty that the whole of the goods shall conform to the sample
        or model.

 See Haw. Rev. Stat. § 490:2-313(1). “It is not necessary to the creation of an express

 warranty that the seller use formal words such as ‘warrant’ or ‘guarantee’ or that he

 have a specific intention to make a warranty, but an affirmation merely of the value


 19To the extent Evans asserts a claim for “Negligence and Gross Negligence – Design Defect and
 Failure to Warn,” Dkt. No. 8 at 8, such claims are necessarily dismissed because, as explained
 above, Evans’ design defect claims are preempted by the FDCA, and he has not adequately
 alleged causation as to his failure-to-warn claim.
                                             - 36 -
Case 1:20-cv-00123-DKW-KJM Document 47 Filed 08/31/20 Page 37 of 40             PageID #:
                                    305



 of the goods or a statement purporting to be merely the seller’s opinion or

 commendation of the goods does not create a warranty.” Id. § 490:2-313(2). Thus,

 to state a breach of express warranty claim, Evans must allege that: “(1) [Gilead]

 made an affirmation of fact or promise regarding the product, (2) that statement

 became part of the basis of the bargain, and (3) the product failed to perform

 according to the statement.” Nielsen v. Am. Honda Motor Co., 989 P.2d 264, 274–

 75 (Haw. Ct. App. 1999); Torres v. Northwest Eng’g Co., 949 P.2d 1004, 1015

 (Haw. Ct. App. 1997).

       Here, the defect in Evans’ express warranty claim is that he has failed to allege

 that Gilead made a specific “affirmation or promise” regarding Truvada or that

 Gilead provided a “description of [Truvada]” that failed to live up to its billing.

 Therefore, Evans’ express warranty claim is dismissed with leave to amend.

       Implied warranties come in two forms, but Evans has not specified which

 theory he is pursuing. “The implied warranty of merchantability is perhaps the

 broadest warranty in the Uniform Commercial Code.” Ontai, 659 P.2d at 744. “This

 warranty is implied by operation of law into every sale of goods by a merchant

 seller.” Id. “Merchantability, as provided in Hawaii’s statute, means, inter alia, that

 the goods ‘are fit for the ordinary purpose for which such goods are used.” Id.

 (quoting Haw. Rev. Stat. § 490:2-314(2)(c)). Thus, to state a claim for breach of the

 implied warranty of merchantability, Evans must allege “(1) the seller is a merchant

                                          - 37 -
Case 1:20-cv-00123-DKW-KJM Document 47 Filed 08/31/20 Page 38 of 40                    PageID #:
                                    306



 of such goods, and (2) the product was defective or unfit for the ordinary purpose

 for which it is used.” 20 Nielsen, 989 P.2d at 274; see also Larsen v. Pacesetter Sys.,

 Inc., 837 P.2d 1273, 1284–85 (Haw. 1992) (“[T]o bring an action in implied

 warranty for personal injury[,] a plaintiff is required to show product

 unmerchantability sufficient to avoid summary judgment on the issue of

 defectiveness in a tort strict products liability suit.”).

         By contrast, “the implied warranty of fitness for a particular purpose is

 narrower and more specific.” Ontai, 659 P.2d at 744. When the seller “has reason

 to know any particular purpose for which the goods are required and that the buyer

 is relying on the seller’s skill or judgment to select or furnish suitable goods, there

 is . . . an implied warranty that the goods shall be fit for such purpose.” Haw. Rev.

 Stat. § 490:2-315. “[T]he buyer need not bring home to the seller actual knowledge

 of the particular purpose for which the goods are intended or of his reliance on the

 seller’s skill and judgment, if the circumstances are such that the seller has reason to

 realize the purpose intended or that the reliance exists.” Ontai, 659 P.2d at 744

 (quoting Haw. Rev. Stat. § 490:2-315 cmt. 1). Therefore, to adequately allege a

 claim for breach of the implied warranty of fitness, Evans must allege that: “(1)

 [Evans] desired a product for a particular purpose, (2) [Gilead] had reason to know



 20The Court notes that any defect based on Truvada’s drug composition is necessarily preempted
 by the FDCA. See supra Section I.B.3.a.
                                             - 38 -
Case 1:20-cv-00123-DKW-KJM Document 47 Filed 08/31/20 Page 39 of 40                        PageID #:
                                    307



 about this purpose, and (3) the product sold to [Evans] failed to meet that purpose.”

 Nielsen, 989 P.2d at 274.

        Because Evans does not allege which implied warranty claim(s) he is pursuing

 (i.e., merchantability and/or fitness), Gilead (and the Court) are left to guess. That

 is not “fair notice of what the . . . claim is and the grounds upon which it rests.”

 Twombly, 550 U.S. at 555 (ellipsis in original) (quoting Conley, 355 U.S. at 47).

 Moreover, Evans does not contend Truvada failed to perform as an HIV treatment

 or PrEP medication for HIV. For these reasons, Evans’ “implied warranty” claim is

 dismissed. Evans, however, is granted leave to amend. 21

                                        CONCLUSION

        For the reasons set forth herein, Defendant’s Motion to Dismiss the First

 Amended Complaint, Dkt. No. 20, is GRANTED, and the First Amended Complaint

 is DISMISSED.




 21To  assist Evans, the Court will mail Evans a copy of a form complaint for use in a civil pro se
 proceeding, such as this one. Should Evans choose to use the form, he should answer all of the
 questions clearly and concisely. Evans should set out each claim under a separate label or
 heading. Under each claim, Evans must write short, plain statements telling the Court the
 following: (1) the specific basis for this Court’s jurisdiction; (2) the legal right(s) he believes
 were violated; (3) the name of the defendant(s) who violated those right(s); (4) exactly what each
 defendant did or failed to do and the underlying facts that provide support; (5) how the action or
 inaction of a defendant is connected to the violation of Evans’ right(s); (6) what specific injury
 he suffered because of a defendant’s conduct; and (7) what relief he seeks. Should Evans choose
 to file an amended complaint, he may not incorporate any part of his present complaint, Dkt. No.
 1, in the amended complaint. Rather, all allegations must be re-typed or re-written in their
 entirety. See Lacey v. Maricopa Cty., 693 F.3d 896, 928 (9th Cir. 2012) (en banc); LR 10.4.
                                               - 39 -
Case 1:20-cv-00123-DKW-KJM Document 47 Filed 08/31/20 Page 40 of 40             PageID #:
                                    308



       Plaintiff may have until September 21, 2020 to file an amended complaint,

 to the extent allowed herein and consistent with a litigant’s ethical obligations under

 Fed.R.Civ.P. 11(b). The Court cautions Evans that failure to file an amended

 complaint by September 21, 2020, may result in the automatic dismissal of this

 action.

       The Clerk is directed to mail Evans a copy of form “Pro Se 1” “Complaint for

 a Civil Case.”

       IT IS SO ORDERED.

       DATED: August 31, 2020 at Honolulu, Hawai‘i.




 Brian Evans v. Gilead Sciences, Inc.; Civil No. 20-00123-DKW-KJM; ORDER (1)
 GRANTING DEFENDANT’S MOTION TO DISMISS; AND (2) DISMISSING
 THE FIRST AMENDED COMPLAINT WITH LEAVE TO AMEND




                                          - 40 -
